Exhibit 10.2

 

Execution Version

 

LIMITED GUARANTEE

 

This limited guarantee (“Guarantee”) dated as of June 27, 2016, of Dynegy Inc.,
a corporation organized under the laws of the State of Delaware (“Guarantor”),
is for the benefit of and delivered to GDF SUEZ Energy North America, Inc., a
Delaware corporation (“Company”).

 

Section 1.              In order to induce Company to enter into the Agreement
(as defined below), Guarantor does hereby irrevocably and absolutely guarantee
the due and punctual payment of one-hundred percent (100%) of the obligations of
Atlas Power Finance, LLC, a Delaware limited liability company (“Purchaser”),
pursuant to Section 4.5(a) of the Amended and Restated Stock Purchase Agreement,
dated as of the date hereof, by and among Purchaser, Company and International
Power, S.A. (the “Agreement”) when due in accordance with Section 4.5(a) of the
Agreement, and subject to the limitations on liability set forth therein (the
“Guaranteed Obligations”). Capitalized terms used herein but not otherwise
defined shall have the meanings ascribed to them in the Agreement.
Notwithstanding anything to the contrary in this Guarantee, the Agreement or
otherwise, the maximum aggregate amount payable by Guarantor hereunder shall not
exceed $132,000,000.00 (the “Cap”). The parties agree that this Guarantee may
not be enforced without giving effect to the Cap. Guarantor shall, if required
by the terms of the Agreement, pay such Guaranteed Obligations (subject to the
Cap) in lawful money of the United States in accordance with the terms of the
Agreement.

 

Section 2.              This Guarantee may only be amended or modified by a
writing signed by the parties hereto and is subject to, and its terms, and all
claims or causes of action (whether in contract, tort or otherwise) that may be
based upon, arise out of or relate to this Guarantee or the negotiation,
execution or performance of this Guarantee (including any claim or cause of
action based upon, arising out of or related to any representation or warranty
made in or in connection with this Guarantee), are governed by and must be
interpreted under, the Laws of the State of Delaware except for its choice of
laws rules that would cause the application of another jurisdiction’s laws.

 

Section 3.              Notwithstanding anything to the contrary that may be
expressed or implied in this Guarantee or any document or instrument delivered
contemporaneously herewith, and notwithstanding the fact that Guarantor or any
of its successors or permitted assignees may be a partnership or a limited
liability company, Company, by its acceptance of the benefits hereof, covenants,
agrees and acknowledges that no Person other than Guarantor and its successors
and permitted assignees shall have any obligation hereunder, and that it has no
rights of recovery against, and no recourse hereunder or under any documents or
instruments delivered in connection herewith shall be had against, any former,
current or future director, officer, agent, advisor, attorney, representative,
Affiliate (other than Guarantor, Purchaser and their successors and permitted
assignees), manager or employee of Guarantor or Purchaser (or any of their
successors or assignees), against any former, current or future general or
limited partner, manager, member or stockholder of Guarantor or Purchaser (or
any of their successors or assignees) or any Affiliate thereof (other than
Guarantor and Purchaser and their

 

--------------------------------------------------------------------------------


 

successors and permitted assignees) or against any former, current or future
director, officer, agent, advisor, attorney, representative, employee, Affiliate
(other than Guarantor, Purchaser and their successors and permitted assignees),
assignee (other than Guarantor, Purchaser and their successors and permitted
assignees), general or limited partner, stockholder, manager or member of any of
the foregoing (each, other than Guarantor, Purchaser and their successors and
permitted assignees, a “Guarantor/Purchaser Affiliate”), whether by or through
attempted piercing of the corporate veil, by or through a claim by or on behalf
of Purchaser against the Guarantor/Purchaser Affiliates, by the enforcement of
any judgment or assessment or by any legal or equitable proceeding, or by virtue
of any statute, regulation or other applicable Law, or otherwise. Company (for
itself and its controlled Affiliates) acknowledges and agrees that, as of the
date hereof, Purchaser has no monetary assets and that no funds are expected to
be contributed to Purchaser unless the Closing shall occur. Company further
agrees that neither it nor any of its controlled Affiliates have any right of
recovery hereunder or under any documents or instruments delivered in connection
herewith against Guarantor or any of its stockholders, partners, members,
directors, officers or agents through Purchaser, or otherwise, whether by
piercing of the corporate veil, by a claim on behalf of Purchaser against
Guarantor, Purchaser’s equityholders or Affiliates, or otherwise, except for the
rights under this Guarantee (subject to the Cap and the other limitations
described herein) and as a third-party beneficiary pursuant to the terms of the
equity commitment letter (the “Equity Commitment Letter”) of even date herewith
pursuant to which Guarantor has agreed, subject to the terms and conditions
contained therein, to make an equity contribution to Purchaser. Recourse against
Guarantor under this Guarantee shall be the sole and exclusive remedy of Company
and its Affiliates against Guarantor and any Guarantor/Purchaser Affiliates in
respect of any liabilities or obligations arising under, or in connection with,
the Agreement or the transactions contemplated thereby; provided that (and
notwithstanding anything to the contrary provided herein or otherwise), Company
is a third-party beneficiary of the rights granted to Purchaser pursuant to the
Equity Commitment Letter for the purpose of obtaining specific performance of
Purchaser’s right to cause the Equity Commitment (as defined in the Equity
Commitment Letter) to be funded pursuant to the terms of the Equity Commitment
Letter. Company expressly agrees and acknowledges that no personal liability
whatsoever shall attach to, be imposed on, or otherwise be incurred by any
Guarantor/Purchaser Affiliate, as such, for any obligations of Guarantor under
this Guarantee or the transactions contemplated hereby, under any documents or
instruments delivered in connection herewith, or for any claim based on, in
respect of, or by reason of, such obligations or their creation. Company hereby
covenants and agrees that it shall not institute, and it shall use its
Commercially Reasonable Efforts to cause its Affiliates not to institute, any
proceeding or bring any other claim arising under, or in connection with, the
Agreement or the transactions contemplated thereby, against Guarantor or any of
the Guarantor/Purchaser Affiliates except for (x) claims against Guarantor under
this Guarantee upon termination of the Agreement under circumstances in which
amounts are payable pursuant to Section 4.5(a) of the Agreement and (y) claims
against Guarantor under the Equity Commitment Letter pursuant to the third-party
beneficiary rights granted thereunder to Company. Nothing set forth in this
Guarantee shall affect or be construed to affect or be construed to

 

2

--------------------------------------------------------------------------------


 

confer or give any Person other than Company (including any Person acting in a
representative capacity) any rights or remedies against any Person other than
Guarantor as set forth herein.

 

Section 4.              Guarantor’s obligation pursuant to this Guarantee
(subject to the Cap) is an unconditional guarantee of payment and performance
and not of collectability. This Guarantee shall remain in full force and effect
until the earliest of:

 

(a)                   completion of the Closing;

 

(b)                   such time as each and all of the Guaranteed Obligations
(subject to the Cap) shall have been fully paid and performed in accordance with
the terms and provisions of the Agreement; and

 

(c)                   the date that is thirty (30) days following any permitted
termination of the Agreement, unless prior to such date Company shall have
commenced proceedings to enforce this Guarantee, in which case this Guarantee
shall terminate upon and in accordance with the final completion of such
proceedings and after payment in full of amounts due in accordance with such
proceedings, if any.

 

Except to the extent that this Guarantee is terminated as set forth directly
above, this Guarantee shall not be revoked or terminated and shall be continuing
and shall remain in full force and effect until the indefeasible payment and
satisfaction in full of the Guaranteed Obligations (subject to the Cap).
Notwithstanding the foregoing, in the event that Company or any of its
Affiliates asserts in any litigation or other proceeding before a Governmental
Body relating to this Guarantee that the provisions of Section 1 hereof limiting
Guarantor’s liability to the Cap or the provisions of this Section 4 or
Section 3 hereof are illegal, invalid or unenforceable in whole or in part or
seeks any remedies or asserts and theories of liability against any
Guarantor/Purchaser Affiliate with respect to the transactions contemplated by
the Agreement other than those remedies expressly provided against Purchaser
under the Agreement or against Guarantor under this Guarantee (as limited by the
provisions of Section 1), then (i) all obligations of Guarantor under this
Guarantee shall terminate and thereupon shall be null and void, (ii) if
Guarantor has previously made any payments under this Guarantee, it shall be
entitled to recover such payments and (iii) neither Guarantor nor any
Guarantor/Purchaser Affiliate (other than Purchaser) shall have any liability to
Company with respect to the transactions contemplated by the Agreement or under
this Guarantee.

 

Section 5.              Company shall have no obligation to assert any claim or
demand or to enforce any remedy under the Agreement or to proceed first against
Purchaser or any other Person or entity, or resort to any security or make any
effort to obtain payment and/or performance by Purchaser or any other Person or
entity. No delay or omission by Company to exercise any right under this
Guarantee shall impair any right, nor shall it be construed to be a waiver
thereof. No waiver of any single breach or default under this Guarantee shall be
deemed a waiver of any other breach or default.

 

3

--------------------------------------------------------------------------------


 

Section 6.              Company shall not be obligated to file any claim
relating to any Guaranteed Obligations in the event that Purchaser becomes
subject to a bankruptcy, reorganization or similar proceeding, and the failure
of Company to so file a claim shall not affect any of Guarantor’s obligations
hereunder. This Guarantee shall continue to be effective or be reinstated
(subject to the Cap), as the case may be, if at any time payment, or any part
thereof, of any or all of the Guaranteed Obligations is rescinded or must
otherwise be restored or returned by Company upon the insolvency, bankruptcy or
reorganization of Purchaser. Except as expressly provided herein, Guarantor
hereby covenants and agrees that it shall not institute, and shall cause its
Affiliates not to institute, any action, suit or other proceeding asserting that
this Guarantee or any portion thereof is illegal, invalid or unenforceable in
accordance with its terms.

 

Section 7.              The liability of Guarantor under this Guarantee (subject
to the Cap) shall be absolute, unconditional and irrevocable, irrespective of,
except as expressly set forth herein: (a) any change in time, manner or place of
payment of, or in any other term of, all or any of the Guaranteed Obligations or
any other amendment to, modification of, waiver of, or any consent to departure
from, the Agreement, (b) the value, genuineness, irregularity, illegality,
invalidity or enforceability of the Agreement or any other agreement or
instrument referred to herein or therein; (c) any change in ownership of
Guarantor or Purchaser or the dissolution, liquidation or other change in the
corporate existence of Purchaser or Guarantor; (d) any bankruptcy, insolvency,
or reorganization of, or other similar proceedings involving, Purchaser; (e) any
other circumstances that might otherwise constitute a legal or equitable
discharge of a surety or guarantor; (f) the existence of any claim, set-off or
other right that Guarantor may have at any time against Purchaser, whether in
connection with any Guaranteed Obligation or otherwise; (g) the adequacy of any
other means Company may have of obtaining repayment of any of the Guaranteed
Obligations; or (h) the addition, substitution or release of any Person now or
hereafter liable with respect to the Guaranteed Obligations or otherwise
interested in the transactions contemplated by the Agreement.

 

Section 8.              Guarantor hereby irrevocably, unconditionally and
expressly waives, to the fullest extent permitted by applicable law, promptness,
diligence, presentment, demand for payment, notice of acceptance and other
notice with respect to any of the Guaranteed Obligations and this Guarantee
(except for notices to be provided to Purchaser in accordance with Section 9.2
of the Agreement) and any requirement that Company protect, secure or perfect
any security interest or exhaust any right or first proceed against Purchaser or
any other Person or entity and all rights and benefits under applicable Law
purporting to reduce any of Guarantor’s obligations hereunder, including any
right of set-off or counterclaim.

 

Section 9.              Company may, without notice to Guarantor and without
affecting in any way Company’s rights hereunder:

 

(a)           modify or otherwise change any terms of all or any part of the
Agreement (in accordance with the terms thereof) or grant any extension(s) or
renewal(s) for any period or periods of time for payment and/or performance or

 

4

--------------------------------------------------------------------------------


 

grant any other indulgence(s) with respect thereto and effect any release,
compromise or settlement with respect thereto;

 

(b)           enter into any agreement of forbearance with respect to all or any
part of any payment and/or performance due under the Agreement, and change the
terms of any such agreement;

 

(c)           enter into any agreement or agreements with Purchaser concerning
then existing or additional obligations; and/or

 

(d)           release or effect any settlement or compromise with respect to the
payment and/or performance of the Agreement by Purchaser or any other party
primarily or secondarily liable for the payment and/or performance obligations
of the Agreement.

 

Section 10.            Without limiting Guarantor’s own defenses and rights
hereunder, Guarantor hereby reserves to itself all rights, setoffs,
counterclaims and other defenses to which Purchaser is or may be entitled
arising from or out of the Agreement, except for defenses arising out of
bankruptcy, insolvency, dissolution or liquidation of Purchaser and those
expressly waived by this Guarantee.

 

Section 11.            Guarantor represents and warrants to Company that:

 

(a)           Guarantor is duly organized, validly existing and in good standing
under the Laws of the jurisdiction of its organization and has full power and
legal right to execute and deliver this Guarantee and to perform its obligations
hereunder;

 

(b)           The execution, delivery and performance of this Guarantee by
Guarantor have been and remain duly authorized by all necessary partnership
action and do not contravene any provision of its organizational documents or
any Law or contravene or violate any provision of, or result in the termination
or acceleration of, or entitle any party to accelerate any obligation or
indebtedness under, any mortgage, lease, franchise, license, permit, Contract or
instrument, to which Guarantor is a party or by which any of Guarantor’s assets
or properties are bound;

 

(c)           No other entity or governing body proceedings or approvals on the
part of the Guarantor or any direct or indirect equity holders, managers or
partners are necessary to authorize the execution, delivery and performance of
this Guarantee;

 

(d)           No notice to, filing with or consent or approval of any
Governmental Body having jurisdiction is required for the execution, delivery
and performance of this Guarantee and no other proceedings or actions on the
part of Guarantor or any other Person (other than any proceedings that have
previously occurred or actions that have been previously taken) are necessary in
connection with the execution, delivery and performance of this Guarantee;

 

5

--------------------------------------------------------------------------------


 

(e)           This Guarantee has been duly and validly executed and delivered by
Guarantor and constitutes the legal, valid and binding obligation of Guarantor
enforceable against it in accordance with its terms, except as enforcement
hereof may be limited by applicable bankruptcy, insolvency, reorganization or
other similar Laws affecting the enforcement of creditors’ rights or by general
equity principles; and

 

(f)            Guarantor has the financial capacity to pay and perform all of
its obligations under this Guarantee, and all funds necessary to fulfill the
Guaranteed Obligations (subject to the Cap) under this Guarantee shall be
available to Guarantor for as long as this Guarantee shall remain in effect.

 

Section 12.            This Guarantee shall be binding upon Guarantor and its
successors and permitted assigns and inure to the benefit of and be enforceable
by Company and its successors and permitted assigns. Neither Guarantor nor
Company may assign this Guarantee without the prior written consent of the other
parties, which consent may be withheld for any reason, and any assignment in
violation of the foregoing shall be null and void; provided, however, that
Guarantor may assign its rights, interests and obligations hereunder, without
the prior written consent of Company, to any Affiliate and that if a portion of
Guarantor’s commitment under its Equity Commitment Letter is assigned in
accordance with the terms thereof, then a corresponding portion of its
obligations hereunder may be assigned to the same assignee; provided, further,
that, notwithstanding any other provision hereof, no assignment of any of
Guarantor’s rights, interests or obligations hereunder will relieve Guarantor of
any of its obligations hereunder.

 

Section 13.            Until payment in full of all Guaranteed Obligations
(subject to the Cap), Guarantor hereby waives, releases, and relinquishes any
claim, right, or remedy that Guarantor may now have or hereafter acquire against
Purchaser, or any of its assets or property that arises hereunder or from the
performance by Guarantor hereunder, including, without limitation, any claim,
right, or remedy of subrogation, reimbursement, exoneration, contribution,
indemnification, or participation in any claim, right, or remedy that Guarantor
may have against Purchaser, whether or not such claim, right or remedy arises in
equity, under contract, by statute, under common law, or otherwise.

 

Section 14.            All notices or communications pursuant to this Guarantee
shall be in writing and shall be directed by registered or certified mail or
overnight delivery service to the parties at the following addresses:

 

If to Guarantor:

 

Dynegy Inc.

601 Travis Street

Houston, TX 77002

Attention: Catherine James, Esq., Executive Vice President and General Counsel

 

6

--------------------------------------------------------------------------------


 

Copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

1440 New York Avenue, N.W.

Washington, DC 20005

Attention: Michael P. Rogan, Esq.

 

or such other address as Guarantor shall from time to time specify in writing to
Company.

 

If to Company:

 

c/o International Power S.A.

Boulevard Simon Bolivar, 34

1000 Brussels

Belgium

Attention:  Deputy CFO

 

Copy to:

 

Weil, Gotshal & Manges LLP

200 Crescent Court, Suite 300

Dallas, TX 75201

Attention: Frederick S. Green, Esq. and
John E. Quattrocchi, Esq.

 

or such other address as Company shall from time to time specify in writing to
Guarantor.

 

Section 15.            This Guarantee shall be treated as confidential and is
being provided to Company solely in connection with the Agreement. This
Guarantee may not be used, circulated, quoted or otherwise referred to in any
document (other than the Agreement and the Debt Commitment Letter), except with
the written consent of Guarantor; provided, that Company may disclose this
Guarantee to its officers, directors, advisors and other authorized
representatives and Company may disclose the existence of this Guarantee to the
extent required by applicable Law.

 

Section 16.            If any provision of this Guarantee is found invalid,
inoperative or unenforceable for any reason, such circumstances shall not have
the effect of rendering such provisions in question invalid, inoperative or
unenforceable in any other case or circumstance, or of rendering any other
provision herein contained invalid, inoperative, or unenforceable to any extent
whatsoever; provided, that this Guarantee may not be enforced without giving
effect to the limitation of the amount payable hereunder to the Cap. Guarantor
shall not assert, and shall cause its affiliates not to assert, that this
Guarantee or any provision or part hereof is invalid, illegal or unenforceable.

 

Section 17.            This Guarantee may be executed by facsimile or other
means of electronic transmission and in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
and delivered shall

 

7

--------------------------------------------------------------------------------


 

be deemed to be an original but all of which taken together shall constitute one
and the same agreement.

 

Section 18.            GUARANTOR AND THE COMPANY HEREBY CONSENT TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF DELAWARE FOR ENFORCEMENT OF ALL
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS GUARANTEE AND THE TRANSACTIONS
CONTEMPLATED HEREBY. GUARANTOR HEREBY IRREVOCABLY WAIVES AND RELEASES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, (a) ANY OBJECTION TO THE VENUE OF
ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT; AND (b) ANY CLAIM THAT ANY SUCH
PROCEEDING BROUGHT IN SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

Section 19.            EACH OF GUARANTOR AND THE COMPANY HEREBY WAIVES AND
RELEASES ITS RIGHT TO CLAIM A TRIAL BY JURY WITH RESPECT TO ANY ACTION ARISING
HEREUNDER.

 

Section 20.            This Guarantee, together with the Agreement (including
the Exhibits and Schedules thereto) and the Equity Commitment Letter, constitute
the entire agreement with respect to the subject matter hereof and together
supersede any and all prior discussions, negotiations, proposals, undertakings,
understandings and agreements, whether written or oral, among Guarantor, the
Company and Purchaser.

 

Section 21.            This Agreement amends and restates in its entirety that
certain Limited Guarantee, dated as of February 24, 2016, by and between
Guarantor and the Company.

 

[Signature Pages to follow]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Guarantee has been executed by a duly authorized
signatory of the undersigned as of the date first written above.

 

 

 

DYNEGY INC.

 

 

 

 

 

 

By:

/s/ Robert C. Flexon

 

 

 

Name: Robert C. Flexon

 

 

 

Title:   President & Chief Executive Officer

 

(Signature Page to Limited Guarantee)

 

--------------------------------------------------------------------------------


 

Accepted and Acknowledged as of the date first written above:

 

GDF SUEZ ENERGY NORTH AMERICA, INC.

 

By:

/s/ Brenda Bayer

 

 

Name:

Brenda Bayer

 

 

Title:

SVP

 

 

(Signature Page to Limited Guarantee)

 

--------------------------------------------------------------------------------